Citation Nr: 1031391	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-02 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Des Moines, Iowa


THE ISSUE

Waiver of recovery of an overpayment of prescription co-payments.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from May 1972 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Central Iowa Health Care System (HCS).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The file contains a June 2007 letter from the Central Iowa HCS.  
Therein, the HCS notified the Veteran that his request for a 
waiver from past prescription co-payments had been denied.  He 
was informed that at that time he owed VA $490.25.  The Veteran's 
representative submitted a notice of disagreement in July 2007.

The Board observes that the filing of a Notice of Disagreement 
places a claim in appellate status.  Therefore, a Statement of 
the Case regarding the issue the requested waiver pursuant to 38 
C.F.R. § 19.26 must be issued to the appellant. As such, this 
issue must be remanded.  Manlincon v. West, 12 Vet. App. 239, 
240- 41 (1999).

The Board acknowledges that a Notice of Disagreement must 
generally be timely filed with the agency of original 
jurisdiction that issued the relevant decision, and, that here, 
the Notice of Disagreement was sent to the Regional Office (RO) 
Des Moines, rather than the Central Iowa HCS.  38 C.F.R. § 20.300 
(2009).  However, an exception exists when notice has been 
received that relevant records have been transferred to another 
VA office.  Here, although the June 2007 denial letter was issued 
by the Central Iowa HCS, it appears that the denial letter, as 
well as other documentation relevant to the overpayment issue, 
may have been associated with the claims file in possession of 
the RO when the Notice of Disagreement was received.  Thus, this 
raises the possibility that relevant records had been transferred 
to the RO, and that the representative was on notice of this 
fact. 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of 
a waiver of recover of an overpayment of past 
prescription co-payments, pursuant to 38 
C.F.R. § 19.26 (2009).  If the Veteran 
perfects his appeal by submitting a timely 
and adequate substantive appeal, the HCS 
should return the claim to the Board for the 
purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


